562 So.2d 449 (1990)
Raymundo POEY, Appellant,
v.
The STATE of Florida, Appellee.
No. 89-2774.
District Court of Appeal of Florida, Third District.
June 26, 1990.
*450 Bennett H. Brummer, Public Defender, and Stephen L. Kramer, Asst. Public Defender, for appellant.
Robert A. Butterworth, Atty. Gen., and Jacqueline M. Valdespino, Asst. Atty. Gen., for appellee.
Before NESBITT, JORGENSON and GODERICH, JJ.
PER CURIAM.
Raymundo Poey appeals from an order denying his motion to suppress physical evidence. For the following reasons, we reverse.
When defendant was informed of his Miranda rights, handcuffed, and placed inside the patrol car, he was arrested. See State v. Coron, 411 So.2d 237 (Fla. 3d DCA 1982). Because the record is devoid of any evidence that the officers had probable cause to arrest defendant, we reverse the order denying the motion to suppress the physical evidence seized following his arrest.
Reversed and remanded for further proceedings.